In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00136-CV


                             GREG NOYOLA, APPELLANT

                                             V.

        TITLE ONE, DIGITAL TITLE SERVICES, LLC AND BRADLEY ELDER,
                         INDIVIDUALLY, APPELLEES

                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
              Trial Court No. 2014-514,028, Honorable Leslie Hatch, Presiding

                                        July 10, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Through their attorneys, Greg Noyola, appellant, and Title One, Digital Title

Services, LLC and Bradley Elder, appellees, have filed a joint motion to voluntarily

dismiss the appeal. Without passing on the merits of the case, we grant the motion

pursuant to Texas Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having

dismissed the appeal at the parties’ request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.


                                                  Per Curiam